DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4 and 5 are objected to because of the following informalities:  
Claim 1, line 5, recites “said member” which should be edited to read –said holding member--, for purposes of consistency.
Claim 4, line 3, recites “it” which should be edited to read –the bridle--.
Claim 5, line 4, recites “it” which should be edited to read –the bridle--.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
- “means for attachment” in claim 1, line 5, will be understood to mean an attachment device which is clickable, or a functional equivalent, according to the details provided in the Specification.
- “means for securing” in claim 4, line 2, will be understood to mean a flexible protrusion, or a functional equivalent, according to the details provided in the Specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 1, 7 and 8, recites the phrases "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5, line 2, recites “based on flexible protrusions” and one of ordinary skill in the art would not be able reasonably to ascertain the metes and bounds of this claim due to the “based on” language.
Claims 2-4 and 6-8 depend from a rejected base claim and are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell (US Patent 1972762) in view of Theno (US PGPUB 20180352784).	
Regarding claim 1, McConnell teaches a device for catching insects (device 1; Fig. 1), such as flies, said device comprising: a sheet having an inner and outer surface (sheet 8; Figs. 2-3), wherein the outer surface is provided with an adhesive layer for catching and holding insects contacting said adhesive (sheet 8 is sticky fly-paper with the sticky side disposed outwardly; Page 1, lines 51-59); a holding member (device 1; Fig. 1) for holding the sheet (sheet 8) with the inner surface facing towards the holding member (see Fig. 2), where the sheet is releasable from the holding member (sheet 8 is held in place by frame 3 which swings outwardly via hinges 7; Page 1, lines 46-59); wherein the holding member (device 1) is configured to be mounted onto a bridle (see Fig. 1 wherein the device is mounted to a strap; device may be attached at any desired point; Page 1, lines 71-76), such as a cheek piece, of an animal, such as a horse, in the vicinity of the eyes, said holding member (device ) comprising an outer frame (frame 3; Fig. 2) for holding the sheet and an inner frame (base plate 2; Fig. 2) for holding the holding member (device 1) in place on the bridle when the outer and inner frames are attached to each other (see Fig. 1), said inner (base plate 2) and outer frames (frame 3) connected via a hinge (hinge 7; Fig. 2).
McConnell does not teach means for attachment to an animal and said holding member being clickable.
Theno teaches a device for deterring pests (device 200; Fig. 2) with means for attachment (clip 206; Fig. 2) to an animal (clip 206 may be applied to the bridle of an animal; Page 2, para [0024]) and a holding member being clickable (housing 202 may be clicked onto a bridal via clip 206; Page 2, para [0024]; Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the clip, as taught by Theno, to the insect catching device of McConnell since this provides a quick and easy method for attachment/removal of the device to/from the animal, as recognized by Theno (Page 2, para [0024]) and as understood by one or ordinary skill in the art.
Regarding claim 2, McConnell as modified teaches the limitations of claim 1, as above, and further teaches wherein the sheet is clickable or slidable into the holding member (McConnell – sheet 8 is able to slide into position against base plate 2 of device 1; Page 1, lines 54-60).
Regarding claim 4, McConnell as modified teaches the limitations of claim 2, as above, and further teaches wherein the holding member (McConnell – device 1) is provided with means for securing  (Theno – clip 206) the holding member (McConnell – device 1) to the bridle when clamped around it (Theno - clip 206 may clamp around a bridle; Page 2, para [0024]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Theno as applied to claims 1, 2 and 4 above, and further in view of Thum (US Patent 0528573 A).
Regarding claim 3, McConnell as modified teaches the limitations of claim 2, as above, and further teaches the sheet (McConnell – sheet 8) and the holding member (McConnell - device 1) but does not teach the holding member is provided with protrusions having recesses for clicking the sheet into the holding member.
Thum teaches the holding member (tray; Fig. 1) is provided with protrusions having recesses (stops 1; Fig. 1) for clicking the sheet into the holding member (see fly paper sheet in middle of tray in Fig. 1, wherein the sheet would click into place since the it is wider than the position of the stops 1; lines 62- 75).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided protrusions having recesses, as taught by Thum, to the insect catching device of McConnell, as modified, since this provides and alternate method for attachment of the sheet to the holding member, as understood by one of ordinary skill in the art.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Theno as applied to claims 1, 2 and 4 above, and further in view of Chatterley (US Patent 1468136).
Regarding claim 5, McConnell as modified teaches the limitations of claim 4, as above, and further teaches wherein the means for securing  (Theno – clip 206) the holding member (McConnell – device 1) to the bridle when clamped around it is based on a flexible protrusion (Theno – see clip 206 in Fig. 2) extending from the holding member (McConnell – device 1) towards the inner frame (McConnell – base plate 2; Fig. 2) and thereby exerts force on the bridle when clamped around it (Theno – clip 206 would exert force on the strap of a bridle when in use; Fig. 2).
McConnell as modified does not teach flexible protrusions.
Chatterley teaches a fastener for a bridle (Fig. 1) with flexible protrusions (parts 8 & ends 9; Figs. 1 & 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided flexible protrusions, as taught by Chatterley, to the insect catching device of McConnell, as modified, since this multiple protrusions may increase the flexibility of the attachment and thus reduce the chances of breakage due to physical stress/tension, as understood by one of ordinary skill in the art.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Theno as applied to claims 1, 2 and 4 above, and further in view of Winkler (DE-202012004715-U1).
Regarding claim 6, McConnell as modified teaches the limitations of claim 1, as above, and further teaches the adhesive (McConnell - sticky fly-paper (on sheet 8)) but does not teach wherein the adhesive comprises proteins to attract insects.
Winkler teaches wherein an adhesive comprises proteins to attract insects (adhesive contains feeding attractants such as protein; Page 3, lines 18-22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adhesive comprising protein, as taught by Winkler, to the insect catching device of McConnell, as modified, since this will attract insects which will improve the catching efficiency of the device, as recognized by Winkler (Page 3, lines 18-22).
Regarding claim 7, McConnell as modified teaches the limitations of claim 1, as above, and further teaches an adhesive (McConnell – sticky fly paper (on sheet 8)) but does not teach wherein the adhesive incorporates an insecticide for killing insects becoming affixed to the adhesive.
Winkler teaches wherein the adhesive incorporates an insecticide for killing insects becoming affixed to the adhesive (insecticide can be incorporated into the adhesive, lured insects absorb the active ingredients and are thus killed; Page 3, last 15 lines).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided adhesive comprising insecticide, as taught by Winkler, to the insect catching device of McConnell, as modified, since this will kill the trapped insects, as recognized by Winkler (Page 3, last 4 lines).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McConnell in view of Theno as applied to claims 1, 2 and 4 above, and further in view of Simpson (US Patent 6998133).
Regarding claim 8, McConnell as modified teaches the limitations of claim 1, as above, and further teaches a plastic sheet (McConnell – sheet 8) but does not teach wherein the sheet is made from plastic, metal or plant fiber materials. 
Simpson teaches an adhesive for catching insects (Abstract) wherein the sheet is made from plastic (body 20 may comprise plastic; Col. 2, lines 54-57).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a sheet made from plastic, as taught by Simpson, to the insect catching device of McConnell, as modified, since it is a flexible material which will be easy to use and manipulate, as recognized by Simpson (Col. 2, lines 54-57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of insect catching and/or deterrent devices which share similar structural limitations to those in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643